i          i        i                                                                i      i         i




                                  MEMORANDUM OPINION

                                         No. 04-08-00813-CV

                        3H TRANSPORT, INC., and Richardo Hernandez Delira,
                                         Appellants

                                                   v.

                                       Victoriano TORRES, III,
                                               Appellee


                     From the 111th Judicial District Court, Webb County, Texas
                                Trial Court No. 2007CVE00107402
                             Honorable Raul Vasquez, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 10, 2008

DISMISSED

           Appellants have filed a motion to dismiss this appeal. The motion contains a certificate

of service to Appellee Victoriano Torres, who has not opposed the motion. Therefore, we grant

the motion and dismiss the appeal. See TEX . R. APP. P. 42.1(a)(2).



                                                 PER CURIAM